internal_revenue_service number release date index number ------------------------------------ ------------------------------ ---------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc corp b03 plr-120148-07 date date ------------------------------- ---------- -------------------------- ---------------------------- distributing --------------------------------------------------------------------------- -------------------------------------------------------------------- state x business date1 shareholder a ----------------------- ---------------------------------------------------------------------- shareholder b ------------------------- ----------------------------------------------------------------------- shareholder c ----------------------------------------------------------------------- d e f g h ----------------------- ----------- ----------- ----- ----- ----- plr-120148-07 dear ------------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence dated date is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 distributing is a state x corporation that directly conducts business distributing was incorporated on date and elected to be taxed as a subchapter_s_corporation for federal_income_tax purposes as of that date it is a calendar_year taxpayer operating on the cash_method_of_accounting financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing has a single class of voting common_stock distributing is owned by three siblings shareholder a owns d shares shareholder b owns e shares and shareholder c owns f shares to resolve management systemic and other problems that have arisen because of irreconcilable differences between and among the three shareholders the shareholders have proposed to separate the assets of distributing proportionally in accordance with the three shareholders' relative share interests to effectuate the proposed transaction the shareholders will cause distributing to form two new corporations controlled and controlled distributing will transfer approximately g percent of its assets to controlled in exchange for all of the common_stock of controlled and the assumption by controlled of approximately g percent of distributing's liabilities and will contribute h percent of its assets to controlled in exchange for all of the common_stock of controlled and the assumption by controlled plr-120148-07 of approximately h percent of distributing's liabilities each of the controlled corporations will be a cash_method taxpayer formed under the laws of state x and each will elect to be taxed as a subchapter_s_corporation on the first available date after the distribution immediately_after_the_transfer of assets by distributing to controlled distributing will distribute all of the stock of controlled to shareholder b in exchange for all of the stock of distributing owned by shareholder b and will distribute all of the stock of controlled to shareholder c in exchange for all of the stock of distributing owned by shareholder c immediately after the distribution shareholder a will wholly own all of the outstanding_stock of distributing shareholder b will wholly own controlled and shareholder c will wholly own controlled shareholder a and shareholder c will not be officers or directors of controlled and shareholder a and shareholder b will not be officers or directors of controlled proposed transaction described above the taxpayers have made the following representations in connection with the a distributing controlled controlled and each of their respective shareholders will pay their own expenses_incurred in connection with the transaction b c d e f the fair_market_value of the controlled stock to be received by shareholder b and the fair_market_value of the controlled stock to be received by shareholder c each will be approximately equal to the fair_market_value of the distributing stock surrendered by each shareholder in the exchange no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing controlled and controlled each will continue independently and with its separate employees the active_conduct of its share of the business previously conducted solely by distributing the total adjusted_basis and the fair_market_value of the assets transferred to each controlled by distributing each will equal or exceed the sum of the plr-120148-07 liabilities assumed within the meaning of sec_357 by each controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed within the meaning of sec_357 in the transaction if any and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred no investment_company property will be transferred by distributing to controlled or controlled distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and either of the controlled corporations at the time of or subsequent to the distribution of the stock of controlled and controlled payments made in connection with all continuing transactions if any between distributing and controlled or controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv g h i jl k l m the distributions of the stock of controlled and controlled are carried out for the following corporate business_purpose a to resolve shareholder disputes concerning the operation and management of the business b to resolve shareholder disputes concerning the strategic direction of the business and c to resolve shareholder disputes concerning the fundamental business matters the distributions of the stock of controlled and controlled are motivated entirely by that corporate business_purpose the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing controlled controlled or collectively the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing controlled or controlled including any predecessor or successor of any such n o plr-120148-07 corporation the total fair_market_value of the assets transferred in the proposed transaction will equal or exceed the aggregate adjusted bases of those assets q neither distributing nor controlled or controlled will be a disqualified_investment_corporation within the meaning of sec_355 based solely on the information submitted and on the representations set forth above we rule as follows with respect to the proposed transaction p the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to shareholder b in exchange for all of the distributing stock of shareholder b will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to shareholder c in exchange for all of the distributing stock of shareholder c will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities and upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities sec_361 and sec_357 controlled and controlled each will recognize no gain_or_loss on the receipt of assets in exchange for respective controlled stock and the assumption_of_liabilities sec_1032 controlled 1's basis in each asset received from distributing and controlled 2's basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled 1's holding_period of each asset received from distributing and controlled 2's holding_period of each asset received from distributing will include the period during which distributing held such asset sec_1223 plr-120148-07 shareholder b and shareholder c each will recognize no gain_or_loss and no amount will otherwise be included in the income of either shareholder b or shareholder c upon receipt of the controlled and controlled stock respectively in exchange for all of their distributing stock sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock to shareholder b and the controlled stock to shareholder c sec_361 the aggregate basis of the controlled stock in the hands of shareholder b and the controlled stock in the hands of shareholder c will equal the aggregate basis of the distributing stock each respectively surrendered in the exchange sec_358 shareholder b's holding_period of the controlled stock and shareholder c's holding_period of the controlled stock received in the distribution will include each shareholder's respective holding_period of the distributing stock respectively surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 distributing's earnings_and_profits will be allocated between distributing and controlled and between distributing and controlled in accordance with sec_312 and sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both and iii whether the distribution and an acquisition or acquisitions are part of a plan or series of related transactions under sec_355 further no opinion is expressed concerning whether distributing's s election is valid whether controlled and or controlled is otherwise eligible to be taxed as a subchapter_s_corporation and whether controlled 1's and or controlled 2's elections to be taxed as subchapter_s_corporations will be valid under sec_1362 code provides that it may not be used or cited as precedent relevant alternatively taxpayers filing their returns electronically may satisfy this a copy of this letter must be attached to any income_tax return to which it is this ruling is directed only to the taxpayer requesting it sec_6110 of the in accordance with the power_of_attorney on file with this office a copy of this plr-120148-07 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling letter is being sent to your authorized representative cc filiz a serbes chief branch office of associate chief_counsel corporate sincerely
